Citation Nr: 1522401	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a disability manifested by heartburn, to include gastroenteritis and gastroesophageal reflux disease.

3.  Entitlement to service connection for residuals of a fractured right metacarpal.

4.  Entitlement to service connection for scarring of the face and neck.

5.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2011.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.

The Board notes that the Veteran filed a November 2011 claim for a fractured right metacarpal, but evidence of record demonstrates that the Veteran fractured a right metatarsal bone.  Therefore, the Board finds that the issue of entitlement to service connection for a fractured right metatarsal is raised by the record.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is related to his active service.

2.  A disability manifested by heartburn, to include gastroenteritis and gastroesophageal reflux disease, is not related to active service.

3.  No residual of a fractured right metacarpal has not been present during the period of the claim.

4.  Scarring of the face and neck related to service has not been present during the period of the claim.

5.  Throughout the initial rating period, the Veteran's hearing impairment has been no worse than Level I bilaterally.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102; 3.303 (2014).

2.  The criteria for service connection for a disability manifested by heartburn, to include gastroenteritis and gastroesophageal reflux disease, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for residuals of a fractured right metacarpal have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for service connection for scarring of the face and neck have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.384, 4.85, 4.86, Diagnostic Code 6100 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a January 2012 letter, prior to the February 2012 rating decision on appeal.

The record also reflects that service treatment records (STRs), available private treatment records, and post-service VA medical records have been obtained.  

With regard to sleep apnea, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required before the Board decides that claim.
  
With regards to the heartburn, fractured metacarpal, and scarring of the face and neck claims, the Veteran was scheduled for a general medical examination in February 2012 and failed to report for that examination.  He has not explained why he failed to report for the examination or expressed a willingness to appear for another examination if one was scheduled.  The Court has held that VA's duty to assist a veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Due to the Veteran's failure to cooperate, the Board will decide the appeal without the benefit of the VA examination ordered in February 2012.

With regard to the bilateral hearing loss claim, the Veteran was afforded a VA audiological examination in February 2012 that the Board finds to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  Veteran has not contended and the evidence does not otherwise show that the disability has increased in severity since the February 2012 VA examination.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.




Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria for Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Sleep Apnea

A March 2011 service treatment record (STR) notes that the Veteran stated that his wife told him he snored loudly and intermittently stopped breathing.  The Veteran reported he was always tired, woke up three to four times per night, and had a sore throat most mornings due to snoring.

In connection with August 2011 VA treatment, the Veteran reported that he snored, his wife noted breath holding episodes at night, and that he took frequent breaks while driving to avoid falling asleep at the wheel.

In October 2013, private physician, H.S., reported that the Veteran was diagnosed with obstructive sleep apnea on a September 2011 sleep study and opined that the Veteran's in-service sleep disturbance was a symptom of his subsequently diagnosed obstructive sleep apnea.  Dr. H.S. completed a VA sleep apnea disability benefits questionnaire that indicates the Veteran's diagnoses of obstructive sleep apnea and hypersomnia caused symptoms of insomnia and hypersomnia that affected physical and mental functioning.  

Based on the foregoing, the Board concludes that the Veteran's sleep apnea originated during his active service.  

Service records indicate that the Veteran sought treatment for sleep impairment in service.  Further, the Board has found the Veteran's statements concerning the nature of his symptoms to be competent and credible.  Moreover, the Board finds Dr. H.S.'s statement relating the Veteran's sleep apnea to in-service symptoms of sleep disturbance places the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for sleep apnea is warranted.

Disability Manifested by Heartburn, to include Gastroenteritis and Gastroesophageal Reflux Disease

In November 2011, the Veteran filed a claim for service connection for frequent heartburn.  The February 2012 rating decision on appeal recharacterized the claim as a claim for service connection for gastroenteritis.  

STRs are negative for complaints or other evidence of heartburn or any other gastrointestinal or gastroesophageal disorders.

In connection with August 2011 VA treatment, the Veteran reported a history of heartburn for one year and denied peptic ulcers, change in bowel habits, or abdominal pain.  He was given an impression of gastroesophageal acid reflux.

After careful review of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim.  The Board notes that the Veteran's STRs do not show evidence of any gastrointestinal or gastroesophageal disorder.  There is no evidence showing that he has ever been diagnosed with peptic ulcer disease.  While the Veteran has reported a history of heartburn dating back to his period of service, there is no medical evidence relating the claimed disability to service.  As noted above, the Veteran was scheduled for a VA examination that might have provided the required nexus to service, but he failed to report to that examination.

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert, 1 Vet. App. 49, 54.

Fractured Right Metacarpal

In November 2011, the Veteran claimed service connection for a right fractured metacarpal.

The Veteran's STRs are negative for evidence of any hand injury, to include a fractured metacarpal bone.  

Review of the Veteran's VA treatment records and available private treatment records are negative for any evidence of a metacarpal fracture.  As noted above, the Veteran failed to appear for the VA examination that might have established the presence of the claimed residuals and linked the claimed residuals to service.  As a result, there is no corroborating evidence of the presence of the claimed disability in service or subsequent to service.  Therefore, the Board finds that service connection for a right metacarpal fracture is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Scarring of the Face and Neck

In November 2011, the Veteran also claimed he had scarring of the face and neck related to active service.

In connection with August 2011 VA treatment, the Veteran reported a hospital admission in active service for a laceration on the chin and head related to an attack.

After careful review of the record, the Board finds that service connection is not warranted for the claimed scarring because there is no evidence of the claimed disability other than the Veteran's statements.  The Board acknowledges that the August 2011 VA treatment record indicates the Veteran was treated for an in-service injury of the face and neck; however, the service treatment records do not document this, and the Veteran was afforded the opportunity to undergo a VA examination to establish the presence of the claimed disability and its connection to service but he failed to do so.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

Initial Rating Claim

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

(b) When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  

38 C.F.R. § 4.86 (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In the rating decision on appeal, the Veteran was granted service connection with a noncompensable rating for bilateral ear hearing loss effective May 2011.  

For the reasons explained below, the Board has determined that a compensable evaluation is not warranted for the Veteran's bilateral hearing loss disability.

In a February 2012 VA examination, the Veteran reported that he frequently asked people to repeat themselves or speak louder.  The examination report documents the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
LEFT
20
15
20
10
10

The average puretone threshold was 18.75 in the right ear and 13.75 in the left ear and the Maryland CNC speech recognition score was 92 percent, bilaterally.  Applying these findings to Table VI results Level I hearing impairment in both ears, which warrants a noncompensable rating under Diagnostic Code 6100.  The Board also finds that the Veteran's audiological test results do not qualify as an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).

The Veteran's VA treatment records do not show any evidence of additional hearing loss treatment or otherwise provide information required for rating purposes.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered granting a staged rating but for the reasons explained above has determined that a compensable rating is not warranted for any portion of the rating period.

The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are specifically contemplated by the schedular criteria.  While the Veteran has some difficulty hearing, the Board has no reason to believe that the average industrial impairment from the disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for sleep apnea is granted.

Service connection for disability manifested by heartburn, to include gastroenteritis and gastroesophageal reflux disease, is denied.

Service connection for residuals of a fractured right metacarpal is denied.

Service connection for scarring of the face and neck is denied.

Entitlement to a compensable evaluation for bilateral ear hearing loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


